U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission File No. 333-140236 ZENTRIC, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction ofIncorporation or organization) (I.R.S. EmployerIdentification No.) Unit C2, 802 Southdown Road, Mississauga, Ontario, Canada, L5J 2Y4 (Address of Principal Executive Offices) (416) 245-8000 (Issuer’s telephone number) (Former name, address and fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15 (d) of the Exchange Act subsequent to the distribution of securities under a plan confirmed by a court. Yes o No x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x State the number of shares outstanding of each of the issuer’s classes of common equity, as of November 16, 2011: 99,575,827 shares of common stock. Transitional Small Business Disclosure FormatYes oNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yesx No TABLE OF CONTENTS PARTI FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3 Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T. Control and Procedures 14 PART II OTHER INFORMATION Item 1 Legal Proceedings 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Submission of Matters to a Vote of Security Holders 15 Item 5. Other Information 15 Item 6. Exhibits and Reports on Form 8-K 16 2 ZENTRIC, INC. (A Development Stage Company) BALANCE SHEETS September 30, 2011 (Unaudited) December 31,2010 (Audited) ASSETS Current Assets Cash $ $ Prepaid Expense - Investments – Available for Sale - Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' (DEFICIT) Current Liabilities Accounts payable and accrued liabilities $ $ Interest Payable Advances from shareholder Accrued salaries - Note payable, net of discount Total Liabilities Stockholders' Deficit Common stock: $0.001 par value, 100,000,000 common shares authorized, 99,575,827 and 60,973,219 common shares outstanding as of September 30, 2011 and December 31, 2010, respectively Additional paid-in capital Other Comprehensive Income - Deficit accumulated during the development stage ) Total Stockholders' Deficit Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part to these financial statements. 3 ZENTRIC, INC. (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended September 30, 2011 Three Months Ended September 30,2010 Nine Months Ended September 30, 2011 Nine Months Ended September 30, 2010 For The Period From July 21 2008 (inception) to September 30, 2011 REVENUE $
